Citation Nr: 0106083	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.
 
2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
thyroid disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
inguinal hernias.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant had no active duty service, but did serve with 
the Nebraska Army National Guard from November 1948 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.   


REMAND

The Board notes that previously, in a March 1999 Board 
decision, the Board denied service connection for a back 
disorder, thyroid disorder, hernias, and a lung disorder.  In 
June 1999, the appellant attempted  to reopen his claims of 
entitlement to service connection for those disorders on the 
basis that he had provided "new and material" evidence that 
would warrant reopening of those claims.  Attached, he 
provided a medical statement from his personal physician 
regarding the claimed disorders.  

Subsequently in an October 1999 RO rating decision, the RO 
denied the veteran's claims for service connection for back, 
thyroid, and lung disorders, and for hernias.  That decision 
was made on the basis that the veteran had not submitted 
evidence sufficient to justify a belief that the claims were 
well-grounded.  Following the veteran's October 1999 notice 
of disagreement with that rating decision, the RO provided 
the veteran with a statement of the case in December 1999, 
which addressed the law regarding a well-grounded claim and 
its application to the denied claims.

A claim disallowed by the Board is final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (2000).  Generally, a final 
decision issued by the Board may not thereafter be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991); 
see also 38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 1991), which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

In this case, the RO developed its October 1999 rating 
decision and December 1999 statement of the case on the basis 
that the veteran's claims were not well grounded.  However, 
at the time of the October 1999 rating decision, there was a 
prior final March 1999 Board decision.  The October 1999 RO 
rating decision and December 1999 statement of the case did 
not address the question of whether new and material evidence 
had been presented to reopen the previously disallowed claims 
of entitlement to service connection for a back condition, 
thyroid condition, hernias, and a lung condition.  The 
evidence indicates that in June 1999 the veteran filed to 
reopen his claims regarding the four claimed disorders on 
appeal here, asserting that he had provided new and material 
evidence to reopen his claims after their previous denial in 
the final March 1999 Board decision.  As that Board decision 
was final, the RO may not consider the claims on the same 
factual basis.  Rather, the RO must first determine if new 
and material evidence has been presented with respect to each 
claim.  Only if new and material evidence has been presented 
may the claim(s) be reopened and reviewed on the merits. 

Therefore, as additional evidence was added to the claims 
file since the final Board decision of March 1999, and as the 
October 1999 rating decision and December 1999 statement of 
the case did not discuss the question of new and material 
evidence with respect to the four claimed disorders for which 
the veteran is requesting reopening of claims for service 
connection, further development is in order.  38 C.F.R. § 
19.29 (2000).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the issues 
of whether the veteran has submitted new 
and material evidence to reopen claims 
for service connection for a back 
disorder, a thyroid disorder, inguinal 
hernias, and a lung disorder.  

2.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

3.  If any of the claims for service 
connection for any of the claimed 
disorders is not reopened and granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case that includes a summary of any 
additional evidence submitted since the 
final Board decision of March 1999, all 
applicable laws and regulations, and the 
reasons and bases for the decisions.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



